Citation Nr: 1123200	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive nephrosclerosis, rated as 10 percent disabling, prior to December 3, 2008, and 30 percent thereafter.  

2.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to March 1992.




This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case has previously come before the Board.  In June 2010, the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a February 2010 rating decision reflects the AOJ increased the evaluation for hypertensive nephrosclerosis to 30 percent, from December 3, 2008.  Since the increase to 30 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that service-connected hypertensive nephrosclerosis requires daily dialysis or precludes more than sedentary activity, or blood urea nitrogen (BUN) more than 80mg% or, creatinine more than 8mg% or, markedly decreased function of a kidney or other organ systems; or results in persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8mg% or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or results in constant albuminuria with some edema or, definite decrease in kidney function, and hypertension is no more than 10 percent disabling under Diagnostic Code 7101.  

2.  The competent and probative evidence does not establish migraines result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria for rating of 30 percent throughout the appeal, but no higher, for hypertensive nephrosclerosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, Diagnostic Codes 7101-7507 (2010).

2.  The criteria for rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The August 2006 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the Court held that for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; that if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; and that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.

During the course of the appeal, Vazquez-Flores v. Peake was vacated.  See Vazquez-Flores v. Shinseki, No. 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any error related to VA notifying the Veteran of alternative diagnostic codes or potential "daily life" evidence is harmless.  However, although this notice is no longer required, the Board notes that the August 2006 letter provided him with examples of the types of medical and lay evidence that the claimant may submit showing an increase in the disability or exceptional circumstances relating to the disability.  The August 2006 letter also discussed the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no objective evidence indicating that there has been a material change in the Veteran's hypertensive nephrosclerosis or migraines since the claimant was last examined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The June 2010 VA examination report is thorough and supported by VA records and opinions.  The evidence in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must also consider the effect of pain on those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7101, for the evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic blood pressure is predominantly 100 or more, systolic blood pressure is predominantly 160 or more, or there is a history of diastolic blood pressure at predominantly 100 or more that requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent evaluation is assigned when diastolic pressure is predominantly at 130 or more.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, while isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.

Under Diagnostic Code 7507, arteriolar nephrosclerosis is rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  38 C.F.R. § 4.115b (2010).  

Under 38 C.F.R. § 4.115a, renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction warrants an 80 percent rating.  Renal dysfunction resulting in constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent rating.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 due to renal dysfunction warrants a 30 percent rating.

Under the Diagnostic Code for migraine headaches, a 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board finds substantial compliance with the June 2010 remand.  Additional records were associated with the claims file to the extent possible, and the Veteran was afforded VA examinations.  There is sufficient evidence upon which to base a determination.  

I.  Hypertensive Nephrosclerosis

The Veteran asserts service-connected hypertensive nephrosclerosis is worse than reflected by the 10 percent rating assigned, prior to December 3, 2008, and the 30 percent rating assigned thereafter.  Having considered the evidence, the Board finds that a 30 percent rating is warranted throughout the appeal; however, a rating in excess of 30 percent is not warranted at any time during the appeal.  

The February 2010 rating decision notes the increase to 30 percent, from December 3, 2008, was based upon the January 2010 VA examination report in which a diagnosis of hypertensive nephrosclerosis was entered based on a BUN of 15 mg/dl and creatinine of 1.3 mg/dl, together with a December 3, 2008 entry of a BUN of 17.   The Board notes that while the September 2006 VA genitourinary examination report notes no history of chronic kidney disease, the Board is unable to determine that the Veteran's hypertensive nephrosclerosis had an initial onset the exact day of the December 3, 2008 entry of a BUN of 17, particularly in light of a December 2005 VA record reflecting BUN was 22 and 24.  Thus, a finding in favor of a 30 percent rating throughout out the appeal, but no higher, is supportable.  

A rating in excess of 30 percent is not warranted at any time during the relevant period.  The competent and probative evidence does not show the criteria for a higher rating under diagnostic code 7101 have been met.  Rather, a March 2008 VA record reflects a BUN of 13 and creatinine was 1.1.  In October 2009, BUN was 14 and 13, and creatinine was 1.4 and 1.2.  A November 2009 record shows BUN was 16 and creatinine was 1.5.  In addition, records, dated in January 2010 and February 2010, note a BUN of 22 and 24, and creatinine was 1.2, 1.1 and 1.3.  The January 2010 VA examination report notes no peripheral edema and no masses were palpable, with no cardiomegaly or congestive changes noted.  In addition, the June 2010 VA examination report notes no peripheral edema and no signs of fluid volume overload, and hypertension was reported to be moderately controlled and renal insufficiency was noted to be mild.  In this case, the competent evidence does not establish the criteria for a higher rating have been met hypertensive nephrosclerosis under Diagnostic Code 7507 based on renal function.  

In addition, the criteria for a higher evaluation under Diagnostic Code 7101 pertaining to hypertension have not been met.  The competent evidence does not establish the criteria for a 20 percent rating have been met under Diagnostic Code 7101, and thus, the criteria for a 40 percent rating (next higher rating under Diagnostic Code 7101) have not been met.  

In that regard, the competent evidence does not establish diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Rather, a March 2007 VA record notes normal values resulting from hypertension screening, and VA records show blood pressure, as follows:

123/76 in May 2005
130/74 in October 2005 
127/70 in January 2006  
153/74 in June 2006 
110/63 in July 2007 
126/64 in September 2007 
163/86 in August 2008 
137/72 in January 2009 
142/79 in June 2009 
142/87 in August 2009 
132/62 in October 2009 
116/76 and 103/61 in November 2009
121/64, 124/57, 136/69, 137/70 and 138/63 in February 2010 
133/64, 122/65 and 91/55 in March 2010
134/88 and 134/67 in April 2010
151/71 and 101/57 in May 2010 

In addition, on VA examination in June 2010, blood pressure was 140/65, 146/68, and 138/70.  

To the extent that complaints of dizziness and/or falls in association with hypertension have been noted, the Board notes that a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, in this case, the competent evidence does not establish diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more to warrant a higher rating under Diagnostic Codes 7101-7507.  

The Board notes that the Veteran has consistently been noted to be able to engage in activities of daily living, to include not only on VA examination in September 2006, but also on VA examination in January 2010 and June 2010.  In fact, the June 2010 VA examination report notes, in pertinent part, as follows:

The [Veteran] has no objective or subjective signs of hypertensive heart disease and frankly is unaware of any renal complications.  He does have a previous diagnosis of nephrosclerosis.  Current BUN and creatinine are only mildly elevated and are not causing any symptoms, which would cause disability or limited activity.  Renal insufficiency is as likely as not associated with [Veteran's] diagnosis of hype[r]tension.  From a general medical standpoint, I am unable to define any activities related to hypertension that would interfere with the [Veteran's] ability to perform usual employment.  He is able to complete activities of daily living and continues to drive.  

The Board notes that a September 2007 rating decision reflects a total disability rating based on individual unemployability (TDIU) was granted due to service-connected disabilities, to include not only hypertensive nephrosclerosis, but also, a herniated nucleus pulposus, bilobar obstructing prostate, instability and arthritis of the left knee, instability and patellofemoral syndrome of the right knee, as well as migraines.  The Board notes that the September 2006 VA spine examination report notes a history of bed rest for pain relief of the lumbar spine; the September 2006 VA joints examination report notes the Veteran's statement to the effect that for about 10 days out of the month he remains house confined due to pain and stiffness of the knees; and the September 2006 VA scars examination report notes that he retired due to knee and back pain.  Regardless, the 30 percent evaluation, herein assigned throughout the appeal, contemplates impairment in earning capacity, including loss of time from exacerbations due to hypertensive nephrosclerosis.  38 C.F.R. § 4.1.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected hypertensive nephrosclerosis.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competence and credibility are to be distinguished.  

In that regard, the September 2006 VA neurologic examination report notes the degree of impairment asserted in regard to migraines, "isn't supported by the available c[l]inic notes", the September 2006 VA spine examination report notes anatomic inconsistencies concerning the examination, and the June 2010 VA neurology examination report the Veteran's assertions in regard to migraines, "aren't substantiated by the medical record."  Regardless, in this case, the competent and probative evidence does not establish that a rating in excess of 30 percent is warranted for hypertensive nephrosclerosis.  The Board finds no other provision upon which to assign rating in excess of the 30 percent rating herein assigned throughout the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, the Board has accorded more probative value to the June 2010 VA examination report and opinion.  The examiner reviewed the claims file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning, and is supported by VA records.  

The evidence is in favor of a 30 percent rating throughout the appeal, but no higher, and to that extent, the benefits sought on appeal are granted.  A preponderance of the evidence is against a rating in excess of 30 percent and there is no doubt to be resolved.  Consequently, a disability evaluation in excess of 30 percent is denied.  

II.  Migraines

The Veteran asserts service-connected migraines are worse than reflected in the 30 percent disability evaluation assigned.  Having considered the evidence, the Board finds that an increased evaluation is not warranted.  

The Veteran's service-connected migraines are rated as 30 percent disabling under Diagnostic Code 8100.  The competent and probative evidence does not establish very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected migraines.  Rather, the Board must weigh and assess the competence and credibility of all the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competence and credibility are to be distinguished.  

In that regard, the September 2006 VA neurologic examination report notes the Veteran's report of headaches about twice per month, as well as his estimation of having had 6-7 headaches that had "put him to bed" in the previous 6-7 months.  The assessment was one or two prostrating headaches per month by history, and the examiner added that, "[t]his isn't supported by the available c[l]inic notes."  In addition, the September 2006 VA spine examination report notes anatomic inconsistencies concerning the examination, and the June 2010 VA neurology examination report reflects an assessment of daily headaches by the Veteran's report with 1-2 prostrating attacks by his history, and the examiner stated that, "[h]is claims aren't substantiated by the medical record."  In this case, the competent and probative evidence does not establish migraines resulting in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board notes that while VA treatment records, dated in June 2006, reflect complaints of a unilateral headache and photophobia with no relief from medication, and that headaches were increasing in severity, a November 2009 record states that all tests were negative, to include a computed tomography (CT) scan of the head and neck; magnetic resonance imaging (MRI) of the head; and echocardiogram.  In addition, while records, dated in October 2009, reflect complaints of remote headache episodes with loss of vision and an impression of most likely small vessel disease with a combination of cluster migraine, a November 2009 record notes that a temporal arterial biopsy was negative, that there had been no more instances of vision loss, and that headaches were occurring less and were much more controlled with medication.  The Board notes that January 2010 VA record notes glaucoma was suspected.  Regardless, the competent and probative evidence does not establish migraines resulting in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In addition, while January 2010 VA examination report reflects the Veteran's estimation of having had 90 incapacitating headaches and several incapacitating headaches a week, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, while the January 2010 VA examiner noted that such may have been the case several months earlier, the situation was much improved.  In this case, the competent and probative evidence does not establish migraines resulting in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the relevant period.  

The Board notes that the September 2006 VA spine examination report notes a history bed rest for pain relief of the lumbar spine and the September 2006 VA joints examination report reflects the Veteran's statement to the effect that for about 10 days out of the month he remains confined to his house due to pain and stiffness of the knees, not migraines.  Significantly, the September 2006, January 2010, and June 2010 VA examination reports specifically stated that the Veteran is able to engage in activities of daily living, maintain usual employment, and continues to drive.  

The Board notes that a September 2007 rating decision reflects a total disability rating based on individual disability (TDIU) was granted due to service-connected disabilities, to include not only migraines, but also a herniated nucleus pulposus, bilobar obstructing prostate, instability and arthritis of the left knee, instability and patellofemoral syndrome and instability of the right knee, and tinnitus, as well as hypertensive nephrosclerosis.  The September 2006 VA scars examination report notes that he retired due to knee and back pain, a March 2010 VA record notes he had been hospitalized for respiratory distress in January 2010 and February 2010, and VA emergency department and inpatient records reflect complaints of tongue swelling in April 2010.  Regardless, the 30 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to migraines.  38 C.F.R. § 4.1.  

In this case, the Board has accorded more probative value to the June 2010 VA examination report and opinion.  The examiner reviewed the claims file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is supported by VA records and is not inconsistent with the other VA examination reports and opinions.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign rating in excess of 30 percent.  

The preponderance of the evidence is against a rating in excess of 30 percent and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

In regard to extraschedular consideration, and relevant to both claims on appeal, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2010); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds the competent evidence does not establish, at any time, the Veteran's service-connected hypertensive nephrosclerosis or migraines produce such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  The record reflects that a TDIU has been granted due to not only hypertensive nephrosclerosis and migraines, but also service-connected herniated nucleus pulposus, bilobar obstructing prostate, arthritis and instability of the left knee, patellofemoral syndrome and instability of the right knee, and tinnitus.  In addition, while the Veteran's prior employers have provided statements to the effect that the Veteran is unable to make a viable contribution to the work force, such was attributed to a respiratory disorder.  Regardless, the September 2006, January 2010, and June 2010 VA examination reports he is able to engage in activities of daily living, and the June 2010 VA examiner was unable to define any activities related to hypertension that would interfere with the Veteran's ability to perform usual employment, noting that the Veteran continues to drive.  

In addition, the September 2006 and June 2010 VA neurologic examination reports note the Veteran's assertions in regard to the degree of impairment due to migraines are not substantiated by the medical records.  Further, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  A March 2010 VA record reflects inpatient treatment for respiratory distress in January 2010 and February 2010, and VA emergency department and inpatient records reflect complaints of tongue swelling in April 2010, an exacerbation of COPD in May 2010, and complaints of shortness of breath were noted in December 2005.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

A 30 percent rating for hypertensive nephrosclerosis throughout the appeal, but no higher, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 30 percent for migraines is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


